MEMORANDUM**
Maria Guadalupe Franco, a native and citizen of Mexico, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”), denying her motion to reopen removal proceedings. We dismiss the petition for review.
Franco has waived any challenge to the BIA’s determination that her motion to reopen was not timely filed pursuant to 8 C.F.R. § 1003.2(c)(2), by not raising this issue in her opening brief. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir.1996).
We do not review Franco’s challenge to the immigration judge’s hardship determination, which was considered and rejected by this Court in Franco v. Ashcroft, 02-73201. See Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir.1991).
All pending motions are denied as moot. The temporary stay of removal confirmed by the Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.